Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-17, after preliminary amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1755232 filed on 6/12/2017.

Drawings
The drawings (Figure 2) is/are objected to under 37 CFR 1.83(a) because they fail to show the details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Claim Objections
Claims 1, 5-6 and 12 are objected to because of the following informalities:  

Claim 1 recites “a learning base, composed from reference videos and containing annotated frames each comprising one or more labels identifying each object detected in the frames” in which “the frames” appears to be the annotated frames.  

Claim 5 recites: “The method as claimed in claim 1, wherein the preprocessing neural network is trained to detect objects on the last frame of a group successive frames 
Claim 6 recites: The method as claimed in the preceding claim, wherein each group of frames comprises between 2 and 32 frames, for example 4 frames. There are five claims preceding claim 6.  It is unclear which preceding claim that claim 6 depends from.
Claim 12 recites: The method as claimed in the preceding claim …”.  It is unclear which preceding claim that claim 12 depends from.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-15 and 17 are method claims without comprising any necessary or essential steps or processes.  For example, claim 1 recites a method using a plurality of elements, units, or entities that are not steps or processes of a method claim.

Claim 16 is a device claim with unclear device structure.  Recited device uses certain elements, comprises certain other elements, yet being configured performing certain function (which may be interpreted as a means plus function and invoke 35 U.S.C 112(f).  Ambiguous device structure renders claim 16 indefinite.

Claim 1 recites: “A method for learning class descriptors for the detection and the automatic location of objects in a video, each object belonging to a class of objects from among a set of classes, the method using: 
a learning base, composed from reference videos and containing annotated frames each comprising one or more labels identifying each object detected in the frames, 
the descriptors associated with these labels and learned previously by a preprocessing neural network from the annotated frames of the learning base, 
an architecture of neural networks defined by parameters centralized on a plurality of parameter servers, and 
a plurality of computation entities working in parallel, 
a method in which, for each class of objects, one of the neural networks of the architecture is trained by using as input data the descriptors and the labels to define class descriptors, 
each computation entity using, for the computation of the class descriptors, a version of the parameters of the parameter server on which the entity depends, and returning to this parameter server the parameters updated at the end of its computation, and the parameter servers exchanging with one another the parameters of each computation entity for the training of the neural networks for each class descriptor.”In claim 1 above, “the detection”, “the automatic location of objects”, “the descriptors”, “the parameter server” are lack of antecedent basis.  
“each computation entity” is also lack of antecedent basis as no plural computation entities being recited prior to each computation entity. 
“a method” being recited as a limitation of a method claim is ambiguous. 
Claims 2-14, and 17 depend from claim 1 and are therefore rejected with the same reason as set forth in claim 1 above.

Claim 6 recites the phrase "for example" that renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 12 recites: The method as claimed in the preceding claim, wherein only the top part of the layers of the neural networks is learned in a distributed manner. It is unclear which part of the layers of the neural networks is considered as the top part. Further “the top part” is lack of antecedent basis.
Claim 14 recites: “the class descriptors learned in the class descriptor learning method as claimed in claim 1 are used to learn a descriptor computation function taking as input at least the test video, and detection and location scores are obtained in the test video for each class of objects.” in which “the test video” is lack of antecedent basis.

Claim 15 recites: “the neural network is trained to detect objects on the last frame of a group of successive frames obtained from the learning base by using the preceding frames of the group in order to learn the descriptors corresponding to the detected objects.” In which “the preceding frames” is lack of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 


Claims 1-2, 4-7, 10-17, are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0330198 A1 Harary et al. (hereinafter Harary).


As to claim 1, Harary discloses a method for learning class descriptors for the detection and the automatic location of objects in a video, each object belonging to a class of objects from among a set of classes (Figs 1-2), the method using: 
a learning base, composed from reference videos and containing annotated frames each comprising one or more labels identifying each object detected in the frames (Fig 1, 3; pars 0003-0005, 0024-0027, 0039, 0041-0042, a deep convolutional neural network being a learning base, frames of image; training descriptors associated with reference object identifier (e.g. labels identifying the object in the frames) being used as training input), 
the descriptors associated with these labels and learned previously by a preprocessing neural network from the annotated frames of the learning base (Figs 1-3; pars 0003-0006, 0022, 0120, descriptors being trained iteratively for matching the annotated image frames), 
an architecture of neural networks defined by parameters centralized on a plurality of parameter servers (Figs 1-2; pars 0052-0053, 0072, 0075-0076, 0079-0080, 0156, neural network operation and descriptors training being implemented among more than one servers), and 

a method in which, for each class of objects, one of the neural networks of the architecture is trained by using as input data the descriptors and the labels to define class descriptors (Figs 1-3; pars 0003-0006, 0012, 0024, 0031, target objects in a query image being classified based on relative location data of training descriptors matching the query descriptors extracted), 
each computation entity using, for the computation of the class descriptors, a version of the parameters of the parameter server on which the entity depends, and returning to this parameter server the parameters updated at the end of its computation, and the parameter servers exchanging with one another the parameters of each computation entity for the training of the neural networks for each class descriptor (Figs 1-3; pars 0003-0006, 0022, 0120, descriptors being trained iteratively for matching the annotated image frames; pars 0052-0053, 0072, 0075-0076, 0079-0080, 0156, 0160, neural network operation and descriptors training being implemented among more than one servers/processors). Note Harary teaches the training of descriptors using CNNs is implemented among a plurality of servers with a plurality of iterations. Data is stored and extracted from storage devices associated with servers and processors.  Therefore, consider Harary’s teachings as a whole, it would have been obvious to one of skill in the art parameters (as part of data) and updates of parameters would have been exchanged among servers in operation.  For large data set as described in Harary, parallel processing and computation distribution among servers and processors are a 
As to claim 5, Harary discloses the method as claimed in claim 1, wherein the preprocessing neural network is trained to detect objects on the last frame of a group successive frames obtained from the learning base by using the preceding frames of the group in order to learn the descriptors c corresponding to the detected objects (pars 0027, 0163-0164). 
As to claim 6, Harary discloses the method as claimed in the preceding claim, wherein each group of frames comprises between 2 and 32 frames, for example 4 frames (par 0083, two to five frames of image).As to claim 7, Harary discloses the method as claimed in claim 1, wherein each computation entity uses only a part of the input data (par 0073, a parallel processing partitions input/output, processing and storage).As to claim 10, Harary discloses the method as claimed in claim 1, wherein, each computation entity comprising at least one memory area, the memory area of a computation entity is available to be interrogated by another computation entity and responds to it, notably in the context of a read/write request on the parameter server on which the computation entity depends, even while the latter is in the process of performing its own computation (pars 0073-0075).As to claim 11, Harary discloses the method as claimed in claim 1, wherein only a part of the neural networks of the architecture is learned in a distributed manner over the different computation entities (pars 0053, 0075, portions of data being loaded and processed by particular processor).As to claim 12, Harary discloses the method as claimed in the preceding claim, wherein only the top part of the layers of the neural networks is learned in a distributed manner (par 0159).As to claim 13, Harary discloses the method as claimed in claim 1, wherein the neural networks used are convolutional neural networks (CNN) (see rejection in claim 4).As to claim 14, Harary discloses a method for detecting and automatically locating objects in a video, each object belonging to a class of objects from among a set of classes, a method in which: the class descriptors learned in the class descriptor 
As to claim 15, it is rejected with the same reason as set forth in claims 1 and 5.
As to claim 16, it is a device claim encompassed claim 1.  Rejection of claim 1 is therefore incorporated herein.
As to claim 17, it recites a computer program product performing a method recited in claim 1.  Rejection of claim 1 is therefore incorporated herein.

Allowable Subject Matter
Claims 3, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 35 USC 112(b) rejection

Reasons for Allowance
Prior art of record (Harary and references listed in PTO 892 form), neither discloses alone nor teaches in combination functions and features recited in claim 3, claim 8, and claim 9, respectively.



Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/QUN SHEN/
Primary Examiner, Art Unit 2661